BRITT, Judge.
The sole assignment of error presented by each defendant is to the entry of judgment against him.
An exception to the judgment presents the face of the record proper for review; and, ordinarily, such review is limited to the questions of whether error of law appears on the face of the record and whether the judgment is regular in form. State v. Shelly, 280 N.C. 300, 185 S.E. 2d 702 (1972); State v. Kirby, 276 N.C. 123, 171 S.E. 2d 416 (1970); State v. Strickland, 10 N.C. App. 540, 179 S.E. 2d 162 (1971).
We have examined the record proper and detect no error in law and the judgments are regular in form. Furthermore, we have reviewed the evidence and conclude that it fully supports the verdicts and the judgments, and the sentences imposed are within the limits prescribed by statute.
No error.
Judges Hedrick and Carson concur.